DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5 June 2020 have been.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,747,717. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘717 Patent are .
As to claims 1, 8 and 15, the ‘717 Patent discloses a method comprising (Claim 1: A method comprising): 
generating, by a communication platform, communication data based on at least one communication session associated with an account of the communication platform (Claim 1: generating, by a communication platform, communication session data based on a communication session associated with a first account of the communication platform); and 
moderating the communication data according to a data policy associated with the account (Claim 1: the securing resulting in a limited level of access being granted to the communication platform for accessing the sensitive information), the data policy defining actions for securing sensitive information (Claim 1: securing at least a first portion of the communication session data determined to include sensitive information according to a first data retention policy set for the first account of the communication platform), wherein moderating the communication data yields operational information that is accessible by the communication platform during performance of system operations (Claim 1 and generating operational information from the communication session data of the first platform account, the operational information being accessible during performance of system operations). 
claims 2, 9 and 116, the ‘717 Patent discloses the method of claim 1, wherein moderating the communication data comprises: identifying a first portion of the communication data determined to include sensitive information; and securing the first portion of the communication data resulting in a limited level of access being granted to the communication platform for accessing the sensitive information in the operational data (Claim 1: securing at least a first portion of the communication session data determined to include sensitive information according to a first data retention policy set for the first account of the communication platform, the securing resulting in a limited level of access being granted to the communication platform for accessing the sensitive information).  

Claims 1-2, 8-9 and 15-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,229,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘126 Patent are obvious rearrangements of each other and as such, the claims of the ‘126 Patent anticipate the claims of the instant application.
As to claims 1, 8 and 15, the ‘126 Patent discloses a method comprising (Claim 1: A method comprising): 
generating, by a communication platform, communication data based on at least one communication session associated with an account of the communication platform (Claim 1: a communication system generating original communication ; and 
moderating the communication data according to a data policy associated with the account, the data policy defining actions for securing sensitive information (Claim 1: a data manager system securing sensitive information of the original communication session data from access by the communication system, according to a data retention policy set for the first platform account), wherein moderating the communication data yields operational information that is accessible by the communication platform during performance of system operations (Claim 1: and the data manager system providing operational information from the generated original communication session data of the first platform account, the operational information being accessible by a platform operations system during performance of system operations by the platform operations system). 
As to claims 2, 9 and 16, the ‘126 Patent discloses the method of claim 1, wherein moderating the communication data comprises: identifying a first portion of the communication data determined to include sensitive information; and securing the first portion of the communication data resulting in a limited level of access being granted to the communication platform for accessing the sensitive information in the operational data (Claim 1: a data manager system securing sensitive information of the original communication session data from access by the .  
Claims 1-4, 8-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,858,279. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘279 Patent are obvious rearrangements of each other and as such, the claims of the ‘279 Patent anticipate the claims of the instant application.
As to claims 1, 8 and 15, the ‘279 Patent discloses a method comprising (Claim 1: A method comprising): 
generating, by a communication platform, communication data based on at least one communication session associated with an account of the communication platform (Claim 1: a computing system generating original image data for a first platform account); and 
moderating the communication data according to a data policy associated with the account, the data policy defining actions for securing sensitive information (Claim 1: a data manager system securing sensitive information of the original image data from access by the computing system, according to a data retention policy set for the first platform account), wherein moderating the communication data yields operational information that is accessible by the communication platform during performance of system operations (Claim 1: the data manager system providing operational information from the generated original image data of the first .
As to claims 2, 9 and 16, the ‘279 Patent discloses the method of claim 1, wherein moderating the communication data comprises: identifying a first portion of the communication data determined to include sensitive information; and securing the first portion of the communication data resulting in a limited level of access being granted to the communication platform for accessing the sensitive information in the operational data (Claim 2: The method of claim 1, wherein the data retention policy defines actions to secure the sensitive information, and wherein securing sensitive information comprises performing the actions defined by the data retention policy, and wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion). 
 As to claims 3, 10 and 17, the ‘279 Patent discloses the method of claim 2, wherein securing the first portion of the communication data comprises redacting the first portion of the communication data The method of claim 1, wherein the data retention policy defines actions to secure the sensitive information, and wherein securing sensitive information comprises performing the actions defined by the data retention policy, and wherein actions include at least one of data .
As to claims 4, 11 and 18, the ‘279 Patent discloses the method of claim 2, wherein securing the firs portion of the communication data comprises deleting the first portion of the communication data The method of claim 1, wherein the data retention policy defines actions to secure the sensitive information, and wherein securing sensitive information comprises performing the actions defined by the data retention policy, and wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion).  
Claims 1-4, 8-11 and 15-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,588,974. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘974 Patent are obvious rearrangements of each other and as such, the claims of the ‘974 Patent anticipate the claims of the instant application.
As to claims 1, 8 and 15, the ‘974 Patent discloses a method comprising (Claim 1: A method, comprising): 
generating, by a communication platform, communication data based on at least one communication session associated with an account of the communication platform (Claim 1: securing sensitive information of original data from access by a computing platform system that generates the ; and 
moderating the communication data according to a data policy associated with the account, the data policy defining actions for securing sensitive information (Claim 1: , the data manager system securing the sensitive information according to a data retention policy set for the platform account), wherein moderating the communication data yields operational information that is accessible by the communication platform during performance of system operations (Claim 1: and providing operational information from the generated data, the operational information being accessible by the computing platform system during performance of system operations). 
As to claims 2, 9 and 16, the ‘974 Patent discloses the method of claim 1, wherein moderating the communication data comprises: identifying a first portion of the communication data determined to include sensitive information; and securing the first portion of the communication data resulting in a limited level of access being granted to the communication platform for accessing the sensitive information in the operational data (Claim 3: The method of claim 2, wherein the data retention policy defines actions to secure the sensitive information, and wherein securing sensitive information comprises performing the actions defined by the data retention policy). 
claims 3, 10 and 16, the ‘974 Patent discloses the method of claim 2, wherein securing the first portion of the communication data comprises redacting the first portion of the communication data (Clam 5: The method of claim 2, wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion).
As to claims 4, 11 and 18, the ‘974 Patent discloses the method of claim 2, wherein securing the firs portion of the communication data comprises deleting the first portion of the communication data (Claim 5: The method of claim 2, wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion).  
Claims 1-4, 7-11 and 14-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,251,371. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the ‘371 Patent are obvious rearrangements of each other and as such, the claims of the ‘371 Patent anticipate the claims of the instant application.
As to claims 1, 8 and 15, the ‘371 Patent discloses a method comprising (Claim 2: A method, comprising): 
generating, by a communication platform, communication data based on at least one communication session associated with an account of the communication platform generating data through operation of the computing platform system on behalf of the account); and 
moderating the communication data according to a data policy associated with the account (Claim 1: moderating the generated data of the account according to the data retention policy of the account), the data policy defining actions for securing sensitive information (Claim 1: wherein the computing platform system moderates the generated data by: securing sensitive information of the generated data from access by the computing platform system), wherein moderating the communication data yields operational information that is accessible by the communication platform during performance of system operations (Claim 1: and providing operational information from the generated data, the operational information being accessible by the computing platform system during performance of system operations). 
 As to claims 2, 9 and 16, the ‘371 Patent discloses the method of claim 1, wherein moderating the communication data comprises: identifying a first portion of the communication data determined to include sensitive information; and securing the first portion of the communication data resulting in a limited level of access being granted to the communication platform for accessing the sensitive information in the operational data (Claim 3: The method of claim 2, wherein the data retention policy defines actions performed by the computing platform system on the data to secure the sensitive information prior to storing the data in a data warehouse of the computing platform .  
As to claims 3, 10 and 17, the ‘371 Patent discloses the method of claim 2, wherein securing the first portion of the communication data comprises redacting the first portion of the communication data (Claim 5: The method of claim 3, wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion.). 
As to claims 4, 11 and 18, the ‘371 Patent discloses the method of claim 2, wherein securing the firs portion of the communication data comprises deleting the first portion of the communication data Claim 5: The method of claim 3, wherein actions include at least one of data redaction, data censoring, data classifying, data bucketing, data aggregating, data encryption, and partial deletion).  
As to claims 7 and 14, the ‘371 Patent discloses the method of claim 1, wherein moderating the communication data comprises: transmitting the communication data to a remote computing system, the communication data transmitted within a Hypertext Transfer Protocol (HTTP) request generated using a resource identifier associated with the data policy; and receiving the operational data from the remote computing system, the operational data having been encrypted by the remote computing system (Claim 7: The method of claim 2, wherein the computing platform system secures the sensitive information from access by the computing platform system by performing at least one of removing, .
  
Allowable Subject Matter
Claims 5-6, 12-13 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Application Publication No. 2008/0229421 by Hudis et al. discloses protecting data using a data retention policy
U.S. Patent Application Publication No. 2012/0023544 by Li et al. discloses protecting data using a data retention policy
U.S. Patent Application Publication No. 2012/0089572 by Raichstein et al. discloses protecting data using a data retention policy with an API
U.S. Patent No. 8,613,102 to Nath discloses protecting data using a data retention policy
U.S. Patent Application Publication No. 2014/0379670 by Kuhr discloses protecting data using a data retention policy
U.S. Patent Application Publication No. 2015/0066865 by Yara et al. discloses protecting data using a data retention policy

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S MCNALLY whose telephone number is (571)270-1599. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey L Nickerson can be reached on (469)295-9235. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL S. MCNALLY
Primary Examiner
Art Unit 2432



/Michael S McNally/Primary Examiner, Art Unit 2432